Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission filed 07/11/2022 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 1 & 4-8 are currently pending. 
Response to Arguments

With regard to the specification objection:
Applicant has amended the title to reflect the claimed invention. Acceptance of the amended title is reflected in the attached BIB datasheet.

With regard to the 112(b) rejection:
Applicant has amended the preamble of the claims to remove the relative term “ultra-low module load cell” which resolves the clarity of the preamble.  The 112(b) rejection of the claims related to the noted change is withdrawn.
Applicant has amended Claims 1 & 8 to remove the relative term “small-area contact support” which resolves the clarity of the claims.  The 112(b) rejection of the claims related to the noted change is withdrawn.
Applicant has amended Claim 1 to resolve the arrangement of the bottom plate, the central hole and the support cushion block which resolves the clarity of Claim 1.  The 112(b) rejection of the claims related to the noted change is withdrawn.
Claim 2 is canceled rendering the 112(b) rejection of the claim moot.
Claim 5 has been amended to clarify the curvature of the support cushion block and its arrangement in the elastomer. The 112(b) rejection of Claim 5 is withdrawn.
Claims 6 & 7 have been amended to clarify the comparative dimensions of the cited elements.  The 112(b) rejection of Claims 6 & 7 is withdrawn.
Claim 8. has been amended to clarify the relationship of the central hole and the support connecting head portion and its arrangement in the elastomer. The 112(b) rejection of Claim 8 is withdrawn.
With regard to 103 rejection:
Applicant’s arguments with respect to Claims 1 & 4-8 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 
Applicant’s arguments and amendments with regard to Claims 1 & 4-8 have been considered in light of the previous reference of Gui, Ralf and Tranquilli in further view of the new reference of Chen.  The arguments and amended claims do not overcome the prior art at the time of the filing of the invention. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 1 recites “the support cushion block is divided into the support connecting head portion that is an upper portion, a middle portion and a lower mounting and coupling portion”, which is unclear as to what structurally delineates the each portion of the support cushion block.  Looking at figure 3 the structure seems to be a support connecting head portion comprising an upper portion, an axially reduced step middle portion and a lower portion mounting and coupling portion.

Claim 1 has been amended to add the limitation “the latching section is fixed with an anti-pull ring connected the elastomer by fixation, and the support connecting head portion is encapsulated in the support connecting section by the anti- pull ring, the gap exists between the anti-pull ring and the middle portion of the support cushion block” which is unclear as to the elements of the latching section recommend language similar to “the latching section of the central hole is an anti-pull ring wherein the anti-pull ring is a ring connected by threaded connection and welding at an outer edge of the elastomer and an inner ring extends into the central hole under the step of the middle portion with a gap between; the support connecting head portion is encapsulated above by the support connecting section and below by the latching portion with the inner ring extension ”
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Gui (CN 205580576; “Gui” translation provided for citations) in view of Chen (CN202066568; “Chen” translation provided for citations) and Ralf (EP 0795741: “Ralf”) and in further view of Tranquilli (US 20090230278; “Tranquilli”).

Claim 1.  Gui discloses a load cell (Fig. 3), comprising: an elastomer (Fig. 3: elastomer 10) a bottom plate (Fig. 3: bottom plate 7), wherein the elastomer (Fig. 3: elastomer 10) is disposed above the bottom plate (Fig. 3: bottom plate 7), and a support cushion block (Fig. 3: pad 12) is disposed between (Fig. 3: pad 12 between elastomer 10 and bottom plate 7) the elastomer (Fig. 3: elastomer 10) and the bottom plate (Fig. 3: bottom plate 7),  the elastomer (Fig. 3: elastomer 10) is provided with a central hole (Fig. 3: groove 14)  having an opening facing downward (Fig. 3:  the opening of groove 14 is facing down); the support cushion block (Fig. 3: cushion block 12) has a support connecting head portion with a central top end (Fig. 3: top of cushion block 121) , the central top end (Fig. 3: top of cushion block 121), and a bottom of the central hole (Fig. 3: groove 14 top horizontal surface is the bottom of the central hole) are in partial contact (Fig. 3: the top of 12 is curved and in contact with the horizontal surface of the bottom of the central hole); while the support cushion block (Fig. 3: pad 12)  is mounted on the bottom plate (Fig. 3: bottom plate 7), and is connected with the bottom plate by fixation.  
Gui does not explicitly disclose:
the support connecting head portion of the support cushion block is encapsulated in the central hole of the elastomer, the central hole has a support connecting section and a latching section along its axial direction, the support connecting section is an upper section and the latching section is a lower section, the support cushion block is divided into the support connecting head portion that is an upper portion, a middle portion and a lower mounting and coupling portion; the support connecting head portion is located in the support connecting section, with the gap between them.
the latching section is fixed with an anti-pull ring connected the elastomer by fixation, and the support connecting head portion is encapsulated in the support connecting section by the anti- pull ring, the gap exists between the anti-pull ring and the middle portion of the support cushion block, the latching section is provided with the anti-pull ring by threaded connection and welding. 
the latching section is provided with the anti-pull ring by threaded connection and welding. 

With regard to 1) Chen teaches a load cell structure [0004] the support connecting head portion (3a & b) of the support cushion block (3, 3a & 3b) is encapsulated (3a&b is encapsulated by  1 & 2) [0018:  a pair of half flanges 1 and a connecting plate 2] in the central hole (1b) of the elastic portion (1 & 2), the central hole (1b) has a support connecting section (1b open gap at top section) and a latching section (3b lower section under rim) along its axial direction (3a&b in the axial direction), the support connecting section (3a) is an upper section and the latching section (3b) is a lower section (3b includes bottom rim with undercut), the support cushion block (3, 3a & 3b) is divided into the support connecting head portion (3a) that is an upper portion (3a is upper portion), a middle portion (3b) and a lower mounting (3 lower stem into mounting block 9) and coupling portion (3 connected into the mounting block); the support connecting head portion (3a) is located in the support connecting section (1b open gap at top section), with the gap between them (Gap between walls of 1b gap and 3a)[0018: The structure of active connection between the bearing body and the head of the strain body is as follows: a stepped gap 1b is opened on one side of the half flange 1, and the connecting plate 2 and a pair of half flanges 1 are connected by bolts 5 to connect the two flanges. The stepped notch 1b is butted to form a stepped hole, the head 3a of the strain body 3 is located in the stepped hole, and the bottom surface of the connecting plate 2 is supported by the bearing surface of the strain body head 3a].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Chen’s support connecting head portion with a middle latching portion and lower mounting portion with a central hole that encapsulates while providing a gap  with the support connecting head with Giu’s support connecting head  because the encapsulation provides a support structure and the gap  improves weighing accuracy by allowing applied force deviations from the center line of the strain body while maintaining reliable point contact. [Chen  0008]. 

With regard to 2) Ralf teaches a load cell on a deformable body (Figs 1 & 3) [Abstract] the latching section (Fig. 3: 16 & 14) [0020:  The force-absorbing ring 12 is connected at its lower edge to a retaining ring 14 which engages under the outer force application ring 9] is fixed with an anti-pull ring (14) connected the flex ring (12) by fixation [0020: the force-absorbing ring 12 is screwed to the retaining ring 14 by a plurality of axially parallel screws 15 with at least one locating plate 16 interposed therebetween], and the support connecting head portion (12) is encapsulated in the support connecting section (12 interior cavity) by the anti- pull ring (14), the gap (Fig. 3: gap from inner ring 14 to middle section 10)  [0009: ring connected on outer edges leaving gap toward middle] exists between the anti-pull ring (14) and the middle portion of the support cushion block (12), the latching section (14 & 16) is provided with the anti-pull ring (14) by threaded connection [0020: the force-absorbing ring 12 is screwed to the retaining ring 14 by a plurality of axially parallel screws 15 with at least one locating plate 16 interposed therebetween].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Ralf’s latching section with an anti-pull ring fastened to the outer rim of the elastomer with Gui’s, as modified, middle portion of the support because the anti-pull ring retains .the surface sections  with a common center point, the force-receiving ring can be pivoted with respect to the weighing cell without conducting a substantial bending moment into the weighing cell [Ralf 0012].

With regard to 3) Tranquilli teaches the latching section is provided with the anti-pull ring (support mounting) by threaded connection and welding [Col. 5:  lines 25-35:  The same base plate 11 as the elastomeric suspension system support columns 22 and 23. The feet 44 and 45 may be fastened to the base plate with rivets, screws, welding or adhesives and the housing 12 may be fastened with rivets, screws, welding, adhesives and the like].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Tranquilli’s fastening of a support mounting to a secure base using established fasteners (e.g. screws and welding) to designed to meet specific load requirements to secure Gui’s, as modified, cushion block to a secure mounting because the fasteners improve the reliability of the device by providing fastener’s that will hold the support structure during excess loading in overshock conditions [Tranquilli Col. 45-65].


    PNG
    media_image1.png
    415
    924
    media_image1.png
    Greyscale

 
Claim 4. Dependent on the load cell according to claim 1.  Gui further discloses the support cushion block (12) is screwed (screw 8) with the bottom plate (7).  Gui does not explicitly disclose:
the support cushion block is fixed to the bottom plated by welding.  

Tranquilli teaches the support cushion block (22-23 & 44-45 elastomeric support) is fixed to the bottom plate (Fig. 9: 11) by welding [Col. 5:  lines 25-35:  The same base plate 11 as the elastomeric suspension system support columns 22 and 23. The feet 44 and 45 may be fastened to the base plate with rivets, screws, welding or adhesives and the housing 12 may be fastened with rivets, screws, welding, adhesives and the like].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Tranquilli’s fastening of a support mounting to a baseplate using established fasteners (e.g. screws and welding) to designed to meet specific load requirements to secure Gui’s baseplate to a support cushion block because the fasteners improve the reliability of the device by providing fastener’s that will hold the support structure during excess loading in overshock conditions [Tranquilli Col. 45-65].

Claim 6. Dependent on the ultra-low module load cell of according to claim 1.  Gui does not explicitly disclose:
the central hole is a stepped hole having a larger diameter


Chen teaches the central hole (1b) is a stepped hole (Fig. 1: Central hole 1b is stepped to a smaller width at the bottom edge)[0018:  the structure of active connection between the bearing body and the head of the strain body is as follows: a stepped gap 1b is opened on one side of the half flange 1, and the connecting plate 2 and a pair of half flanges 1 are connected by bolts 5 to connect the two flanges. The stepped notch 1b is butted to form a stepped hole, the head 3a of the strain body 3 is located in the stepped hole, and the bottom surface of the connecting plate 2 is supported by the bearing surface of the strain body head 3a] having a larger diameter (Fig. 1: top of 1b where the hole opens in the elastomer is larger than the bottom opening at the coupling/mounting portion); ; the support connecting head portion of the support cushion block (Fig. 1: 1 & 2 portion) has a larger diameter than the lower mounting and coupling portion. (Fig. 1: 1b opening steps dow to a smaller diameter at the bottom coupling/mounting portion) has a larger diameter than the lower part [0018].
 
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Chen’s stepped down central hole to modify Gui’s elastomer section because the added space improves the reliability and accuracy of the sensor measurements by providing area to add overshock protection at the dynamic mounting connection [Chen 0018]. 

Claim 7. Dependent on the load cell according to claim 1.  Gui does not explicitly disclose:
the latching section of the central hole is larger than the diameter of the support connecting section, the support connecting head portion of the support cushion block is larger than the diameter of the middle portion of the support cushion 6block, and the middle portion of the support cushion block is larger than the diameter of the mounting and coupling portion of the support cushion block.  

Ralf teaches the latching section (14) of the central hole (Fig. 4:  latching section at bottom of shell 14 is larger than shell 12)  is larger than a diameter of the support connecting section (12), the support connecting head portion (8 & 9) of the support cushion block (8, 9 & 4) is larger (Fig. 4: 8 & 9  larger than 4) than a diameter of the middle portion (Fig. 4: 4) of the support cushion 6block, and the middle portion (4) of the support cushion block  (8 &  9) is larger than a diameter (Fig. 1: 8, 9 & 4 larger than 5) of the lower mounting and coupling portion of the support cushion block (Fig. 1 top view of 4: 5 smaller).  

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Ralf’s dimensions for support sections and cushion portions with Gui’s support sections and support cushion portions because the dimensions improve the accuracy and reliability provide space for damaging over-shock prevention in the middle connection area [0006 Ralf].   

Claim 8. Dependent on the load cell according to claim 1.  Gui further discloses a small-area contact support (Fig. 3: the top of 12 is curved and in contact with the horizontal surface of the bottom of the central hole); between the curved surface of the central top end (12 top is curved) of the bottom of the central hole (14 groove top horizontal surface) is formed by contact of two curved surfaces (Fig. 3: curved surface of 12) with different curvatures or two spherical surfaces [0027 convex and concave] with different radii  (Fig. 3: different radii create a small gap at the corners of the two surfaces).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gui in view of Chen, Ralf and Tranquilli and in further view of Stimpson (US 20030042050; “Stimpson”).

Claim 5. Dependent on the load cell according to claim 1. Gui further discloses a portion of the bottom end below the elastomer (10) is disposed centering (Fig. 1:  the center of the elastomer 10 is centered on the support cushion block 12) on a portion connected to the support cushion block (12) and a bottom surface (10 bottom surface of elastomer opens up to central hole) portion of the elastomer (10) is disposed centering on a portion connected to the support cushion block (12) where the support cushion block (12) is centered in the bottom plate (10 bottom of the elastomer) that has a top surface (10 bottom of the elastomer is top surface of the central hole). 
Gui does not explicitly disclose:
support cushion block where the support cushion block is centered in the bottom plate that has a top surface having an overall trend of gradual decrease of height from an inside to an outside, to ensure a movement range of the elastomer.

Stimpson teaches supporting base plate and components for mounting the load cell in a manner such as to enable compensation for effects of exposure to forces of the wind and thermal expansion [Abstract]. Stimpson further teaches the support cushion block (16) is centered in the bottom plate (Fig. 3: baseplate 14 with protrusion 48) that has a top surface having an overall trend of gradual decrease of height from the inside to the outside (Fig. 3: baseplate 14 protrusion 43 with decreasing slope from the connection 62 and 64) to ensure a movement range of the elastic portion(18)[0032].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Stimpson’s convex protrusion on a baseplate as a shape to provide to Gui’s baseplate because the convex shape improves the reliability and accuracy of the device by providing a stop against tilt shock loads preventing device shock damage and measurement errors [0003
Stimpson].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S Young whose telephone number is (303)297-4785. The examiner can normally be reached M-F 07:30-04:00 MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        

/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856